Citation Nr: 1720234	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  15-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for multiple body traumas, to include numbness of  the right forehead.

2.  Entitlement to service connection for hypertensive cardiovascular disease.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include dyspnea.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for emphysema.

7.  Entitlement to service connection for chronic pansinusitis.

8.  Entitlement to service connection for a low back disorder.
9.  Entitlement to service connection for a cardio-pulmonary disorder.

10.  Entitlement to service connection for peripheral vestibular disease, including vertigo and dizziness.

11.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder.

12.  Entitlement to service connection for a disorder of the bilateral lower extremities, to include as secondary to a low back disorder.

13.  Entitlement to service connection for a bladder disorder.

14.  Entitlement to service connection for an ear ache disorder.

15.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

16.  Entitlement to service connection for benign prostatic hypertrophy.

17.  Entitlement to service connection for osteoarthritis of the knees, right forearm, and right hand.

18.  Entitlement to service connection for hypertension.

19.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

20.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW) of the right forearm.

21.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

22.  Entitlement to a disability rating in excess of 10 percent for a traumatic brain injury (TBI).

23.  Entitlement to a compensable disability rating for bilateral sensorineural hearing loss.

24.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to February 1954 in the United States Army.  He was awarded the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The psychiatric claims on appeal were developed to include a claim for service connection for PTSD, and an additional claim for service connection for a general nervous condition, anxiety and depression.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), these claims have been combined and recharacterized to include any psychiatric disorder. 

In this regard, service connection for PTSD, anxiety, and depression was denied in a final January 2014 rating decision as there was no evidence of a current diagnosis of any psychiatric disorder.  As discussed in the remand below, the Veteran's current diagnoses now include generalized anxiety disorder, major depression, and PTSD.  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the May 2015 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for multiple body traumas, to include numbness of  the right forehead, and an acquired psychiatric disorder, as well as the claim for a compensable rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In April 2017, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested that all claims be withdrawn from appeal, other than the following five claims: service connection for a psychiatric disorder and multiple body trauma, and higher ratings for a TBI, hearing loss, and SFW of the right forearm. 

2.  The scar associated with the SFW to the right forearm is not comprised of three to four scars that are unstable or painful 

3.  The Veteran's TBI is not manifested by any facet equating to higher than a level "1" under the Table of Facets of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified; separately ratable disabilities associated with the TBI, other than headaches for which service connection has already been awarded, are not shown.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of all claims other than the claims for service connection for a psychiatric disorder and multiple body trauma, and higher ratings for a TBI, hearing loss, and SFW of the right forearm, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected scar associated with the SFW of the right forearm are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2016).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's TBI are not met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2017, the Veteran's authorized representative withdrew all claims from appeal, other than the claims for service connection for a psychiatric disorder and multiple body trauma, and higher ratings for a TBI, hearing loss, and SFW of the right forearm.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to the withdrawn claims.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.

Claims for Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.
Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As described further below, the VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In reaching the decisions below, the Board considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support higher ratings for the disabilities on appeal require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings obtained.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, the claim for a TDIU has been withdrawn from appeal.  Entitlement to a TDIU pursuant to Rice needs not be addressed further.


      SFW of the Right Forearm

In the January 2015 rating decision on appeal, a rating in excess of 10 percent for the Veteran's SFW of the right forearm was denied, pursuant to 38 C.F.R. §4.118, Diagnostic Code 7804.  

DC 7804 provides a higher rating of 20 percent with evidence of three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  Scars rated under the other diagnostic codes pertaining to scars may also receive an evaluation under DC 7804, where applicable.

As for the other diagnostic codes pertaining to scars, DC 7800 pertains to scars and disfigurement of the head, face, or neck.  Diagnostic Code 7801 applies to scars not of the head, face, or neck, that are deep and nonlinear; a compensable rating requires evidence of a scar of at least 6 inches.  Diagnostic Code 7802 provides a compensable rating with evidence of a superficial, nonlinear scar not of the head, face, or neck, that is of an area 144 square inches or greater.  Diagnostic Code 7805 rates based on the effects of the scar under Diagnostic Codes 7800-7804, or based on any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804.  

On VA examination in December 2014, the examiner diagnosed one right forearm scar due to a SFW sustained in service.  The scar was not painful.  It was not unstable.  It was not due to a burn.  It measured 10 centimeter x 1 centimeter on the right forearm.  The scar caused no limitation of function, and the Veteran had no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scar.

VA treatment records and private medical records were reviewed, but do not contain information sufficient for rating the scar under the applicable diagnostic code.

The Board finds the preponderance of the evidence is against a rating in excess of 10 percent for the scar residual of the SFW of the right forearm.  As only one scar is present, a higher rating is not warranted under DC 7804.  DC 7800 does not apply because the scar does not affect the head, face, or neck.  The scar is not of the requisite size to warrant a higher or separate rating under DC 7801 or 7802.  DC 7805 does not apply as the VA examiner determined that the scar caused no disabling effects.

The medical record, including the December 2014 VA examination report, does not implicate any other residuals of the SFW of the right forearm besides the scar.  Moreover, the Veteran withdrew his claim for service connection for osteoarthritis, including of the right forearm and right hand.  As such, a separate rating under other diagnostic codes, including orthopedic, muscle, or nerve codes, is not indicated.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned, the doctrine is not for application.  

      TBI
      
In the January 2015 rating decision on appeal, a rating in excess of 10 percent for the Veteran's TBI was denied, pursuant to 38 C.F.R. §4.124a, Diagnostic Code 8045.  

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, should be evaluated separately rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, even if that diagnosis is based on subjective symptoms.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

Diagnostic Code 8045 stipulates that the preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  Residuals not listed here that are reported on an examination are to be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 also stipulates that the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., must be considered.   

Diagnostic Code 8045 also states that the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  The regulation provides the following example: assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

There are five notes that accompany the current version of Diagnostic Code 8045.  Four apply to the instant case.  

 Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

On VA examination in December 2014, the examiner noted the Veteran sustained a TBI in October 1952.  On testing, the examiner found there were no complaints of impairment of memory, attention, concentration, or executive functions, corresponding to level "0" impairment.  Judgement was normal, corresponding to level "0" impairment.  Social interaction was routinely appropriate, corresponding to level "0" impairment.  The Veteran was always oriented to person, time, place, and situation, corresponding to level "0" impairment.  Motor activity was normal, corresponding to level "0" impairment.  Visual spatial orientation was mildly impaired as the Veteran had difficulty following directions, corresponding to level "1" impairment.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships, corresponding to level "0" impairment.  Neurobehavioral effects included one or more effects that did not interfere with workplace interaction or social interaction, corresponding to level "0" impairment.  Communication was manifested by the ability to communicate through spoken and written language, and comprehend spoken and written language, corresponding to level "0" impairment.  Consciousness was normal.

The only diagnosed residual of the Veteran's TBI was migraine headaches.  The Veteran had a scar related to his TBI which was not painful and/or unstable, and was less than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner opined the Veteran would not require hospitalization, nursing home care, or other residential institutional care.  

On a separate December 2014 VA examination for peripheral vestibular disorders, the Veteran was diagnosed with age-related vertigo.

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's TBI at any portion of the appeal period.  On VA examination, the highest level of impairment found was a level "1" in visual spatial orientation, which corresponds to a 10 percent rating.  Level "0" impairment was found in all other parameters, corresponding to a noncompensable evaluation.  

As for the possibility of separate ratings, while headaches were diagnosed, service connection is already in effect for this disability, and the Veteran's claim for a higher rating for headaches was withdrawn from appeal.  As for vertigo, the December 2014 VA examiner determined the disorder was age-related; moreover, the Veteran's claim for service connection for vertigo was withdrawn from appeal.
The peripheral vestibular disorder examination also documented hearing loss and tinnitus, but VA has found these disorders are not manifestations of the Veteran's TBI.  See January 2014 Rating Decision.   Moreover, a higher rating for hearing loss is adjudicated herein, and the Veteran withdrew his claim for a higher rating for tinnitus.  The preponderance of the evidence is also against the assignment of a separate rating based on the Veteran's scar, as the scar does not involve visible or palpable tissue loss, gross distortion or asymmetry of features, or characteristics of disfigurement.  The scar is also not of the requisite size for a compensable rating, is not painful or unstable, and is not shown to have any disabling effects.  

The Board has further considered the need for special monthly compensation, but finds that discussion in this regard is not warranted, as the evidence does not raise problems such as loss of use of an extremity, sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or housebound status.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by a June 2014 letter. 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  Records from the Social Security Administration (SSA) were requested, but the SSA responded that no records were available and any additional efforts to obtain such records would be futile.  While, as noted in the remand below, a January 2014 rating decision refers to Disability Benefits Questionnaires that the Board cannot point to, none are relevant to the appeal periods for the Veteran's TBI or SFW disabilities.
VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  The examiners recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on his claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

The appeal for entitlement to service connection for hypertensive cardiovascular disease is dismissed.

The appeal for entitlement to service connection for hyperlipidemia is dismissed.

The appeal for entitlement to service connection for COPD, to include dyspnea, is dismissed.

The appeal for entitlement to service connection for obstructive sleep apnea is dismissed.

The appeal for entitlement to service connection for emphysema is dismissed.

The appeal for entitlement to service connection for chronic pansinusitis is dismissed.

The appeal for entitlement to service connection for a low back disorder is dismissed.

The appeal for entitlement to service connection for a cardio-pulmonary disorder is dismissed.

The appeal for entitlement to service connection for peripheral vestibular disease, including vertigo and dizziness, is dismissed.

The appeal for entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder, is dismissed.

The appeal for entitlement to service connection for a disorder of the bilateral lower extremities, to include as secondary to a low back disorder, is dismissed.

The appeal for entitlement to service connection for a bladder disorder is dismissed.

The appeal for entitlement to service connection for an ear ache disorder is dismissed.

The appeal for entitlement to service connection for benign prostatic hypertrophy is dismissed.

The appeal for entitlement to service connection for osteoarthritis of the knees, right forearm, and right hand is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to a disability rating in excess of 30 percent for migraine headaches is dismissed.

The appeal for entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

The appeal for entitlement to a TDIU is dismissed.

A disability rating in excess of 10 percent for residuals of a shell fragment wound of the right forearm is denied.

A disability rating in excess of 10 percent for a TBI is denied.


REMAND

As for the claim for multiple body traumas, in a May 2014 private medical report, Dr. Q. diagnosed multiple body traumas without further specification.  Service treatment records show combat injuries to the right temple, left ankle, right thigh, right scalp, and right eyebrow area.  The Veteran is not already service connected for disabilities affecting these areas.  Dr. Q. linked the general, multiple body traumas to service without rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its underlying reasoning.)  A VA examination has not been conducted, and a medical opinion addressing etiology is needed to adjudicate this claim.  The examiner should further opine on whether the Veteran's right forehead numbness is a physical manifestation of his service-connected TBI.

As for the claim for an acquired psychiatric disorder, in the May report, Dr. Q. diagnosed generalized anxiety disorder, major depression disease, and PTSD.  The Veteran reports his psychiatric disorders are related to combat in service, and he qualifies as a combat veteran under 38 U.S.C.A. § 1154(b).  In the May 2014 report, Dr. Q. linked the current psychiatric disorders to his military service, but without any supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A VA examination has not been conducted, and a medical opinion on etiology is needed for this claim.  The examiner should further opine on whether the Veteran's psychiatric symptoms are a manifestation of his service-connected TBI.

As for the claim for a compensable rating for bilateral hearing loss, a January 2014 rating decision cites a June 7, 2013 Disability Benefits Questionnaire containing audiometric findings.  As these findings would be relevant to adjudicating the claim for a higher rating for hearing loss, they must be associated with the file prior to appellate adjudication.

Accordingly, these remaining claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the "Evidence" portion of the January 2014 rating decision, and associate with the electronic claims files the 2012 and 2013 Disability Benefits Questionnaires (DBQs) completed for numerous disabilities, including the hearing loss/tinnitus DBQ dated from June 7, 2013.

2.  Schedule the Veteran for a VA examination to address the etiology of his multiple body traumas, to include numbness of  the right forehead.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should provide the following opinions:

(A.) whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current posttraumatic injury, including numbness of the right forehead, is related to the Veteran's combat service.

The examiner must address the service treatment records documenting combat injuries to the right temple, left ankle, right thigh, right scalp, and right eyebrow area.  The examiner must also address Dr. Q.'s May 2014 report linking multiple body traumas to service.

(B.)  whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current posttraumatic injury, including numbness of the right forehead, was (a) caused or (b) aggravated (permanently worsened beyond normal progression) by his service-connected TBI.  

The rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for a VA psychiatric examination to address the etiology of his acquired psychiatric disorders.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should provide the following opinions:

(A.) whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disorder is related to the Veteran's combat service.  For PTSD specifically, the examiner is advised that the record contains current documentation of PTSD, and must opine on a link between the current symptomatology and the Veteran's verified combat in service and/or fear of hostile military or terrorist activity.

The examiner must address Dr. Q.'s May 2014 report linking generalized anxiety disorder, major depression disease, and PTSD to service.

(B.)  whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current acquired psychiatric disorder was (a) caused or (b) aggravated (permanently worsened beyond normal progression) by his service-connected TBI.  

The rationale for all opinions expressed must be provided.  

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his attorney should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


